           Case 3:18-cv-07723-EDL Document 1 Filed 12/26/18 Page 1 of 10



 1 ANNE M. BEVINGTON (SBN 111320)
   ALLAN D. SHULDINER (SBN 252259)
 2 TINO X. DO (SBN 221346)
   SALTZMAN & JOHNSON LAW CORPORATION
 3 1141 Harbor Bay Parkway, Suite 100
   Alameda, CA 94502
 4 (510) 906-4710
   (415) 882-9287 – Facsimile
 5 abevington@sjlawcorp.com
   ashuldiner@sjlawcorp.com
 6 tdo@sjlawcorp.com

 7 Attorneys for Plaintiffs

 8                                                      UNITED STATES DISTRICT COURT

 9                                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

10 BAY AREA PAINTERS AND TAPERS                                                                    Case No.: 18-cv-07723
   PENSION TRUST FUND, and its BOARD OF
11 TRUSTEES; CHRIS CHRISTOPHERSEN and                                                              COMPLAINT
   JORDAN SATRAP, TRUSTEES;
12
      Plaintiffs,
13
          v.
14
   SPECTRUM PAINTING AND
15 DECORATING, INC., a California
   corporation; SPECTRUM PAINTING AND
16 DECORATING, a sole proprietorship;

17 MADERA INVESTMENTS, LLC, a suspended
   California limited liability partnership; and
18 DAVID MIN HANG CHAN AND SUZANNE
   D. CHAN (aka NAGY), Individuals,
19
      Defendants.
20

21                                                                       INTRODUCTION
22                This action arises under the Employee Retirement Income Security Act of 1974
23 (“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act of 1980, 29 U.S.C

24 §§1001-1461 (1982).                         In order to protect plan participants and the Federal Pension Benefit
25 Guaranty Corporation, effective September 26, 1980, Congress created withdrawal liability for

26 employers that withdraw from multiemployer pension plans. Due to the importance Congress

27 attributed to those goals, it included two special provisions not generally available to creditors to

28
                                                                                          1                                COMPLAINT
     P:\CLIENTS\PATWL\CASES\Spectrum Painting & Decorating Inc\Pleadings\Complaint\Drafts\Complaint 122118.doc
           Case 3:18-cv-07723-EDL Document 1 Filed 12/26/18 Page 2 of 10



 1 ensure that withdrawal liability could actually be collected.

 2                Under ERISA §4001(b)(1), 29 U.S.C. §1301(b)(1), all trades or businesses under common

 3 control are to be treated as a single employer.

 4                ERISA also contains a mandatory arbitration provision if an employer wishes to challenge

 5 the withdrawal liability determination. To make such a challenge, an employer must request

 6 review within ninety (90) days from receiving the notice of the withdrawal liability assessment

 7 pursuant to ERISA §4219(b)(2), 29 U.S.C. §1399(b)(2), and any dispute concerning the Plan’s

 8 determination of withdrawal liability must be resolved through arbitration timely initiated under

 9 ERISA §4221(a), 29 U.S.C. §1401(a).

10                Defendant Spectrum Painting & Decorating, Inc. (“SPDI”) was a participating employer in

11 the Bay Area Painters and Tapers Pension Trust Fund (“Plan”). On or about July 1, 2014,

12 Defendant SPDI withdrew from participation in the Plan which thereby triggered the Plan to

13 assess withdrawal liability against Defendant SPDI and all members of its controlled group, for

14 the sum of $147,346.00 under ERISA §4203, 29 U.S.C. §1383. By letter dated October 7, 2015,

15 (“Assessment”), Plaintiffs notified Defendants SPDI, Spectrum Painting & Decorating (“SPD”),

16 Madera Investments, LLC (“Madera”), and David Min Hang Chan (“David Chan”) and Suzanne

17 D. Chan aka Nagy (“Suzanne Chan”), and all members of SPDI’s controlled group of the assessed

18 withdrawal liability. On April 12, 2016, Plaintiffs notified Defendants in writing that there was a

19 substantial likelihood that SPDI would be unable to pay its withdrawal liability and thus, the Plan

20 accelerated the entire unpaid withdrawal liability. Defendants David Chan, Suzanne Chan, SPD,

21 Madera and SPDI are within the same controlled group and thus are jointly and severally liable for

22 the withdrawal liability.

23                None of the withdrawal liability has been paid. As of the filing of this Complaint,

24 Defendants are in default on the outstanding withdrawal liability. Plaintiffs therefore seek a money

25 judgment against Defendants SPDI, SPD, Madera and David Chan, as an individual, and each

26 member of Defendant SPDI’s controlled group for an award of the entire assessed withdrawal

27 liability less any credits for recoveries received prior to judgment, plus interest, liquidated

28
                                                                                          2                      COMPLAINT
     P:\CLIENTS\PATWL\CASES\Spectrum Painting & Decorating Inc\Pleadings\Complaint\Drafts\Complaint 122118.doc
           Case 3:18-cv-07723-EDL Document 1 Filed 12/26/18 Page 3 of 10



 1 damages, attorneys’ fees and costs. Plaintiffs also seek injunctive relief against Defendants SPDI,

 2 SPD, David Chan and Suzanne Chan, for any transactions to evade its withdrawal liability under

 3 ERISA §4212, 29 U.S.C. §1392.

 4                                                                               PARTIES

 5                1.           The Plan is an employee benefit plan as defined in ERISA §3(3) (29 U.S.C.

 6 §1002(3)), an “employee benefit pension plan” as defined in of ERISA §3(2) (29 §U.S.C.

 7 1002(2)); and a “multiemployer plan” as defined in ERISA §§3(37) and 4001(a)(3) (29 U.S.C.

 8 §§1002(37) and 1301(a)(3)). The Plan is jointly administered and is maintained pursuant to the

 9 Labor Management Relations Act §302(c) (29 U.S.C. §186(c)).

10                2.           Plaintiffs Chris Christophersen and Jordan Satrap are members of the Board of

11 Trustees (“Trustees”) of the Plan, which is the “plan sponsor” within the meaning of ERISA

12 §§3(16)(B)(iii) and 4001(a)(10)(A), (29 U.S.C. §§1002(16)(B)(iii) and 1301(a)(10)(A)). They are

13 therefore, fiduciaries of the Plan under ERISA §§3(21)(A) and 402(a) (29 U.S.C. §1002(a)). As

14 Trustees of the Plan they are empowered to bring this action on behalf of the Plan pursuant to

15 ERISA §4301(a)(1) - (b) and §502(a)(3) (29 U.S.C. §§1132(a)(3) and 1451(a)(1) - (b)).

16                3.           Defendant SPDI is a California corporation with its principal place of business

17 located at 1325 Howard Ave., #336, Burlingame, CA 94010. Defendant SPDI is an employer

18 within the meaning of ERISA §3(5) of (29 U.S.C. §1002(5)) and National Labor Relations Act

19 (“NLRA”) §2(2) (29 U.S.C. §152(2)), and was engaged in an industry affecting commerce within

20 the meaning of ERISA §3(11) and (12) (29 U.S.C. §1002(11) and (12)).

21                4.           Plaintiffs are informed and believe that, at all relevant times, Defendants David

22 Chan and Suzanne Chan owned 80% or more of the voting shares of Defendant SPDI.

23                5.           Plaintiffs are informed and believe that, at all relevant times, Defendants David

24 Chan and Suzanne Chan owned and operated a trade or business by operating SPD, a sole

25 proprietorship, with its principal place of business located at 1325 Howard Ave., #336,

26 Burlingame, CA 94010. Thus, Defendants SPDI, David Chan, Suzanne Chan and SPD are treated

27 as a single employer under common control and are jointly and severally liable for Defendant

28
                                                                                          3                      COMPLAINT
     P:\CLIENTS\PATWL\CASES\Spectrum Painting & Decorating Inc\Pleadings\Complaint\Drafts\Complaint 122118.doc
           Case 3:18-cv-07723-EDL Document 1 Filed 12/26/18 Page 4 of 10



 1 SPDI’s withdrawal liability pursuant to ERISA §4001(b)(1), 29 U.S.C. § 1301(b)(1).

 2                6.           Plaintiffs are informed and believe that, at all relevant times, Defendant David

 3 Chan owned and operated a trade or business by operating Madera, a suspended limited liability

 4 corporation, with its principal place of business located at 1290 Bayshore Hwy. # 266,

 5 Burlingame, CA 94010. Plaintiffs are informed and believe that, at all relevant times, Defendant

 6 David Chan owned 80% or more of the voting shares of Defendant Madera.                                          All entities

 7 considered to be trades or businesses under common control are treated as a single employer and

 8 are jointly and severally liable for SPDI’s withdrawal liability pursuant to ERISA §4001(b)(1), 29

 9 U.S.C. § 1301(b)(1). Thus, Defendants SPDI and Madera are treated as a single employer under

10 common control and are jointly and severally liable for Defendant SPDI’s withdrawal liability

11 pursuant to ERISA §4001(b)(1), 29 U.S.C. § 1301(b)(1).

12                                                                         JURISDICTION

13                7.           Jurisdiction over the claims asserted by the Plaintiffs is conferred upon this Court

14 pursuant to §§4301(c) and 502(e)(1) and (f) of ERISA (29 U.S.C. §§1451(c) and 1132(e)(1) and

15 (f)). Plaintiffs seek to enforce the provisions of ERISA and the terms of the Plan, redress

16 Defendants’ violations of ERISA, and obtain all other appropriate legal or equitable relief under

17 ERISA.

18                                                                                 VENUE

19                8.           Venue is conferred upon this Court by ERISA §§4301(c) and 502(e)(1) (29 U.S.C.

20 §§1451(d) and 1132(e)(2)). Where an action is brought under ERISA §§4301 and 502 (29 U.S.C.

21 §§1451 and 1132) in a District Court of the United States, it may be brought, at Plaintiffs’

22 discretion, in the district where the Plan is administered, where the breach took place, or where a

23 defendant resides or may be found. Process may be served in any other district where a defendant

24 resides or may be found. The Plan, on whose behalf the Trustees bring this action, is administered

25 in this district at its principal place of business in Dublin, California. Thus, jurisdiction and venue

26 are properly grounded with this Court.

27                                                        INTRADISTRICT ASSIGNMENT

28
                                                                                          4                      COMPLAINT
     P:\CLIENTS\PATWL\CASES\Spectrum Painting & Decorating Inc\Pleadings\Complaint\Drafts\Complaint 122118.doc
           Case 3:18-cv-07723-EDL Document 1 Filed 12/26/18 Page 5 of 10



 1                9.           Assignment to the San Francisco/Oakland Division is appropriate pursuant to Civil

 2 Local Rule 3-2(d) because a substantial part of the events and omissions giving rise to the

 3 Plaintiffs’ claims occurred in Alameda County, California where the Plan is administered.

 4                                                              FACTUAL ALLEGATIONS

 5                10.          Defendant SPDI was a participating employer in the Plan pursuant to a collective

 6 bargaining agreement (“Bargaining Agreement”) with the District Council 16 of the International

 7 Union of Painters and Allied Trades (“Union”). The Union is a labor organization as defined in of

 8 the NLRA §2(5), 29 U.S.C. §152(5) that represents employees in an industry affecting interstate

 9 commerce. Defendant SPDI was obligated to and did make contributions to the Plan on behalf of

10 their employees that were covered under that Bargaining Agreement.

11                11.          Upon information and belief, Defendants David Chan and Suzanne Chan each own

12 50% of the voting shares of stock of SPDI. The interests that Defendants David Chan and Suzanne

13 Chan have in Defendant SPDI are attributed to one another pursuant to the spousal attribution

14 rules described in 26 CFR §1.414(c)-4(b)(5)(i), such that each of them is deemed to own 100% of

15 the voting stock of SPDI. As both individuals are officers in SPDI, the exception to the spousal

16 attribution rules described in 26 CFR §1.414(c)-4(b)(5)(ii) does not apply.

17                12.          On or about July 1, 2014, Defendant SPDI made a complete withdrawal under

18 ERISA §4203, 29 U.S.C. §1383, from participation in the Plan.

19                13.          By written notice dated October 7, 2015, Plaintiffs notified Defendants SPDI, SPD,

20 Madera, David Chan and Suzanne Chan (erroneously identified as Susan Chan in the notice), and

21 all members of SPDI’s controlled group, of the withdrawal liability assessed pursuant to ERISA

22 §§4201-4203, 29 U.S.C. §§1381, et seq.                                             Specifically, the Plan notified Defendants of the

23 following in its notice dated October 7, 2015, which is attached hereto as Exhibit 1:

24                             (a)          The Plan had a fiscal year running from January 1 through December 31

25 and therefore, the withdrawal liability is calculated as of December 31, 2013, as required by

26 ERISA §4211(b)(2)(A), 29 U.S.C. §1391(b)(2)(A).

27                             (b)          The withdrawal liability of Defendant SPDI in the amount of $147,346.00

28
                                                                                          5                             COMPLAINT
     P:\CLIENTS\PATWL\CASES\Spectrum Painting & Decorating Inc\Pleadings\Complaint\Drafts\Complaint 122118.doc
           Case 3:18-cv-07723-EDL Document 1 Filed 12/26/18 Page 6 of 10



 1 could be paid lump sum or in quarterly installments as follows:

 2                                          $9,968.00                              December 1, 2015
                                            $9,968.00                              March 1, 2016
 3                                          $9,968.00                              June 1, 2016
                                            $9,968.00                              September 1, 2016
 4
                                            $9,968.00                              December 1, 2016
 5                                          $9,968.00                              each successive quarter through September 1, 2019
                                            $5,065.00                              December 1, 2019
 6
                               (c)          Defendants had the option of challenging the calculation of the withdrawal
 7
     liability by requesting review within ninety (90) days from receiving the notice of the withdrawal
 8
     liability assessment as provided by ERISA §4219(b)(2), 29 U.S.C. §1399(b)(2).
 9
                               (d)          Any dispute concerning a determination of withdrawal liability must be
10
     resolved through arbitration provided that the employer requested review and arbitration was
11
     timely initiated under ERISA §4221(a), 29 U.S.C. §1401(a).
12
                               (e)          Information and documents regarding all trades and businesses under
13
     common control with Defendant SPDI were required to be provided within thirty (30) days
14
     pursuant to ERISA §4219(a), 29 U.S.C. §1399(a).
15
                  14.          In order to initiate arbitration under ERISA §4221(a)(1), 29 U.S.C. §1401(a), an
16
     employer must first request review of the assessed withdrawal liability. Section XV of the Plan’s
17
     Withdrawal Liability Procedures mirrors ERISA §4219(b)(2)(A), 29 U.S.C. §1399(b)(2)(A) which
18
     requires an employer’s request for review to be in writing.
19
                               (a)          Defendant SPDI arguably requested review in an email dated February 17,
20
     2016, which relevant portion stated “I would like to request a review of the plan’s assessment how
21
     they came up with the figure owe (sic).”
22
                               (b)          Plaintiffs contend that this was not a valid request for review, as ERISA
23
     §4219(b)(2)(A)(i), 29 U.S.C. §1399(b)(2)(A)(i) requires the employer to request the plan sponsor
24
     “to review any specific matter relating to the determination of the employer’s liability and the
25
     schedule of payments,” and Defendant SPDI’s email did not point to any specific matter relating
26
     to the determination of liability or schedule of payments in the Plan’s October 7, 2015 notice. If
27

28
                                                                                          6                            COMPLAINT
     P:\CLIENTS\PATWL\CASES\Spectrum Painting & Decorating Inc\Pleadings\Complaint\Drafts\Complaint 122118.doc
           Case 3:18-cv-07723-EDL Document 1 Filed 12/26/18 Page 7 of 10



 1 Defendants SPDI, SPD, Madera, David Chan and Suzanne Chan, as individuals, have failed to

 2 request review, they are precluded from initiating arbitration.

 3                             (c)          However, even if Defendant SPDI’s February 17, 2016 email were to be

 4 construed as a valid request for review, ERISA §4221(a)(1)(B), 29 U.S.C. §1401(a)(1)(B) requires

 5 arbitration to be initiated within the 60 day period beginning 120 days after SPDI’s request for

 6 review, so that the 60 day period to initiate arbitration began on or about June 16, 2016 and ended

 7 on or about August 15, 2016. Arbitration has not been initiated and the time for initiating

 8 arbitration has now expired.

 9                15.          Defendants failed to make any of the required quarterly installment payments.

10                16.          Pursuant to Section XIII of the Plan’s Withdrawal Liability Procedures (attached as

11 Exhibit C to the Notice of Assessment), and ERISA §4219(c)(5)(b), 29 U.S.C. § 1399(c)(5)(b),

12 Defendants SPDI, SPD, Madera, David Chan and Suzanne Chan are in default because SPDI is

13 winding down its operations, and the Plan did not receive any of the required quarterly installment

14 payments, indicating a substantial likelihood that SPDI is unable to pay its withdrawal liability.

15                17.          By written notice dated April 12, 2016, Plaintiffs accelerated Defendant SPDI’s

16 entire unpaid withdrawal liability in the amount of $147,346.00 in accordance with Section XIII of

17 the Plan’s Withdrawal Liability Procedures and ERISA §4219(c)(5)(b), 29 U.S.C. § 1399(c)(5)(b),

18 to be payable immediately.

19                18.          Defendants failed to make the required accelerated withdrawal liability payment.

20                                    FIRST CAUSE OF ACTION
                  Against All Defendants For Violation of ERISA §4219 (29 USC §1381):
21           Request for Payment of Entire Withdrawal Liability, Interest, Liquidated Damages,
                                        Attorneys’ Fees and Costs
22

23                19.          Plaintiffs re-allege and incorporate by reference paragraphs 1 through 18, above.

24                20.          On or about July 1, 2014, Defendant SPDI made a “complete withdrawal” from the

25 Plan as that term is defined in ERISA §4203, 29 U.S.C. §1383, et seq.

26                21.          Plaintiffs are informed and believe that, at all relevant times, Defendants David

27 Chan and Suzanne Chan each owned 80% or more of the voting shares of Defendant SPDI.

28
                                                                                          7                      COMPLAINT
     P:\CLIENTS\PATWL\CASES\Spectrum Painting & Decorating Inc\Pleadings\Complaint\Drafts\Complaint 122118.doc
           Case 3:18-cv-07723-EDL Document 1 Filed 12/26/18 Page 8 of 10



 1                22.          Plaintiffs are informed and believe that, at all relevant times, Defendant David

 2 Chan owned 80% or more of the voting shares of Defendant Madera. Thus, through the spousal

 3 attribution rules of 26 CFR §1.414(c)-(4), Defendants SPDI and Madera are treated as a single

 4 employer under common control and are jointly and severally liable for Defendant SPDI’s

 5 withdrawal liability pursuant to ERISA §4001(b)(1), 29 U.S.C. §1301(b)(1).

 6                23.          Plaintiffs are informed and believe that, at all relevant times, Defendants David

 7 Chan and Suzanne Chan owned and operated a trade or business by operating Defendant SPD.

 8 Thus, Defendants SPDI, SPD, David Chan and Suzanne Chan are treated as a single employer

 9 under common control and are jointly and severally liable for Defendant SPDI’s withdrawal

10 liability pursuant to ERISA §4001(b)(1), 29 U.S.C. §1301(b)(1).

11                24.          On October 7, 2015, Plaintiffs assessed withdrawal liability against Defendants

12 SPDI, SPD, Madera, David Chan, Suzanne Chan and all members of SPDI’s controlled group.

13                25.           To date, the delinquent quarterly installment payments have not been received by

14 the Plan from Defendants.

15                26.          In addition, on April 12, 2016, Plaintiffs accelerated Defendant SPDI’s entire

16 unpaid withdrawal liability pursuant to ERISA §4219(c)(5)(b), 29 U.S.C. § 1399(c)(5)(b), to be

17 payable immediately.

18                27.          To date, the entire withdrawal liability payment has not been received by the Plan

19 from Defendants.

20                28.          Defendants are therefore are in default under ERISA §4219(c)(5), 29 U.S.C.

21 §1399(c)(5), and the entire unpaid withdrawal liability, plus accrued interest on the entire unpaid

22 amount from December 1, 2015, is due.

23                29.          Accordingly, Plaintiffs seek judgment against Defendants for the entire amount of

24 the unpaid withdrawal liability of $147,346.00, plus accrued interest from the due date of the first

25 delinquent payment pursuant to ERISA §§4219(c)(5) and 502(g)(2), 29 U.S.C. §§1399(c)(5) and

26 1132(g)(2).

27                30.          ERISA §4301(b), 29 U.S.C. §1451(b) provides that an action involving an

28
                                                                                          8                      COMPLAINT
     P:\CLIENTS\PATWL\CASES\Spectrum Painting & Decorating Inc\Pleadings\Complaint\Drafts\Complaint 122118.doc
           Case 3:18-cv-07723-EDL Document 1 Filed 12/26/18 Page 9 of 10



 1 employer’s failure to timely make withdrawal liability payments shall be treated in the same

 2 manner as a delinquent contribution within the meaning of ERISA §515, 29 U.S.C. §1145. Thus,

 3 Defendants are also liable for an amount equal to the greater of interest or liquidated damages

 4 under the Plan, and costs, including reasonable attorneys’ fees, pursuant to ERISA §§4301(b) and

 5 502(g)(2), 29 U.S.C. §§1301(b) and 1132(g)(2). The Plan provides for interest at the rate of 5%

 6 and for liquidated damages in an amount equal to the greater of interest or 20% of the unpaid

 7 withdrawal liability.

 8                31.          Plaintiffs, therefore, seek a money judgment against Defendants for an award of the

 9 entire balance of the unpaid withdrawal liability less any credits for recoveries received before the

10 time of judgment, plus interest, an amount equal to the greater of liquidated damages or interest,

11 and costs, including attorneys’ fees.

12                                                                                PRAYER

13 WHEREFORE, Plaintiffs pray for the following relief:

14                1.           For a judgment providing that all named Defendants as well as all other members

15 of Defendant SPDI’s controlled group are jointly and severally liable to immediately pay to

16 Plaintiffs the following sums:

17                             (i)          The unpaid withdrawal liability of $147,346.00, less any credits for

18 recoveries received before the time of judgment;

19                             (ii)         Interest on the unpaid withdrawal liability at the rate of 5% per annum from

20 December 1, 2015 until the date of payment, pursuant to ERISA §§4219(c)(5)-(6) and 502(g)(2),

21 29 U.S.C. §§1399(c)(5) and (6) and 1132(g)(2);

22                             (iii)        Pursuant to ERISA §502(g)(2)(C), 29 U.S.C. §1132(g)(2)), liquidated

23 damages equal to the greater of:

24                                          (a)           The accrued interest on the unpaid withdrawal liability at the time

25 of judgment, or

26                                          (b)           An amount equal to twenty percent (20%) of the amount of unpaid

27 withdrawal liability; and

28
                                                                                          9                      COMPLAINT
     P:\CLIENTS\PATWL\CASES\Spectrum Painting & Decorating Inc\Pleadings\Complaint\Drafts\Complaint 122118.doc
          Case 3:18-cv-07723-EDL Document 1 Filed 12/26/18 Page 10 of 10



 1                             (iv)         Attorneys’ fees and costs incurred by Plaintiffs in connection with this

 2 action as permitted by ERISA §§4301(e) and 502(g) (29 U.S.C. §§1451(e) and 1132(g)).

 3                2.           Such other relief as this Court deems appropriate pursuant to ERISA §502(g)(2)(E)

 4 (29 U.S.C. §1132(g)(2)(E)).

 5

 6 Dated:              December 26, 2018                                                    SALTZMAN & JOHNSON
                                                                                            LAW CORPORATION
 7

 8
                                                                                   By: ___/S/_____________________
 9                                                                                     Allan D. Shuldiner
                                                                                       Attorneys for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                         10                          COMPLAINT
     P:\CLIENTS\PATWL\CASES\Spectrum Painting & Decorating Inc\Pleadings\Complaint\Drafts\Complaint 122118.doc
